DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response and amendment filed on 16 November 2021.
Claim 1 has been amended and are hereby entered.
Claim 3 has been canceled.
Claims 1-2 are currently pending and have been examined. 
The Examiner of Record is no longer Tischi Panicker.  The Examiner of Record is now Jennifer M. Anda.
This action is made FINAL.

	
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 23 September 2022 and the submission follows the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Remarks 
Claim Rejections - 35 USC § 103
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive. Claims 1 and 3 have been rejected under 35 U.S.C. §103 as being unpatentable over Jeon in view of Yamamoto. Claim 2 was rejected under 35 U.S.C. § 103 as being unpatentable over Jeon in view of Yamamoto and Yoshida. Applicant has amended claim 1 to recite the features of dependent claim 3, previously rejected.  Applicant argues that “the combination of Jeon and Yamamoto fails to teach or fairly suggest the features of amended independent claim 1 regarding the normal distribution ratio is a distribution ratio at which the braking force that is applied to the front wheel is greater than the braking force that is applied to the rear wheel.” Further Applicant cites paragraph [0068] of Yamamoto with emphasis: 
When the slip value SLPr is larger than the determination slip value SLPTh, the ideal distribution characteristic learning circuit 55 has not learnt the ideal distribution characteristic in time, and determination is made that increase of the rear-wheel braking force BPr needs to be limited by making the front and rear braking force distribution ratio DR smaller. Therefore, when the slip value SLPr is larger than the determination slip value SLPTh (S12: YES), the ratio determination circuit 60 selects the target front and rear braking force distribution ratio DRTr after modification calculated by the ratio modification circuit 58 as the control front and rear braking force distribution ratio DRC (S13). This makes it possible to make the control front and rear braking force distribution ratio DRC smaller as compared with a case where the target front and rear braking force distribution ratio DRTr before modification calculated by the ratio calculation circuit 57 is selected as the control front and rear braking force distribution ratio DRC. 

The Applicant then concludes that “Yamamoto discloses making the force distribution ratio between the front and rear wheels smaller, rather than setting the distribution ratio to a normal distribution ratio at which "the braking force that is applied to the front wheel is greater than the braking force that is applied to the rear wheel", as now recited in amended independent claim 1.” However, the Examiner notes that Yamamoto defines the front and rear braking force distribution ratio in at least [0007] and recites: 
The front and rear braking force distribution ratio is the ratio of the rear-wheel braking force with respect to the front-wheel braking force. Therefore, an increase of the front and rear braking force distribution ratio indicates a decrease of the distribution ratio of the braking force to the front wheels and an increase of the distribution ratio of the braking force to the rear wheels larger. On the contrary, a decrease of the front and rear braking force distribution ratio indicates an increase of the distribution ratio of the braking force to the front wheels and a decrease of the distribution ratio of the braking force to the rear wheels.

Thus, Yamamoto teaching to “make the control front and rear braking force distribution ratio DRC smaller” in [0068] corresponds to “an increase of the distribution ratio of the braking force to the front wheels” as taught in at least [0007] and further described in [0031] and the braking force that is applied to the front wheel is greater than the braking force that is applied to the rear wheel as seen in at least Figure 12 and described in [0066]-[0068], [0093]-[0096].
The examiner notes that the Applicant has not provided any additional arguments with respect to Yoshida or claim 2, other than to indicate that Yoshida does not cure the purported deficiencies of Jeon and Yamamoto with respect to claim 1.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Jeon_1 et al (US Patent Publication No. 20170066331 A1; hereinafter Jeon_1) in view of Yamamoto et al (US Patent Publication No. 20210114569 A1; hereinafter Yamamoto).
Regarding claim 1, Jeon_1 teaches:
A braking force control system comprising: a braking apparatus installed in a vehicle, the braking apparatus being configured to be able to apply a braking force to each of a plurality of wheels including a front wheel and a rear wheel, the braking apparatus being configured to be able to change a distribution ratio between the braking force that is applied to the front wheel and the braking force that is applied to the rear wheel (Jeon_1: Claims 1 and 2 and fig. 5 and fig. 6 provides for a braking force that changes the distribution ratio; paragraph 0040); and 
a controller installed in the vehicle, the controller being configured to execute driving support control for controlling the braking force such that an actual acceleration of the vehicle approaches a target acceleration, wherein: the controller is configured to, when the vehicle is decelerated by the driving support control, set a predetermined deceleration, which is a negative acceleration, as the target acceleration, on an assumption that the vehicle is caused to generate the target acceleration (Jeon_1: Claims 1 and 2 and figures 1-4 and 6-7; paragraph 0041),  
Jeon_1 does not explicitly teach set the distribution ratio such that a degree of a specific position in which a front of the vehicle is lower than a rear of the vehicle is not greater than a predetermined degree, and control the braking apparatus such that the braking force is applied to each of the front wheel and the rear wheel according to the set distribution ratio. 
Yamamoto teaches set the distribution ratio such that a degree of a specific position in which a front of the vehicle is lower than a rear of the vehicle is not greater than a predetermined degree, and control the braking apparatus such that the braking force is applied to each of the front wheel and the rear wheel according to the set distribution ratio (Yamamoto: Figures 5-6 (braking force) and paragraphs 0042 -  0048 provide for pitch becomes the target pitch angle—which is equivalent to the condition wherein the pitch is not greater than the target pitch angle).
Further, Jeon_1 does not explicitly teach the braking force control system according to claim 1, further comprising a wheel speed sensor configured to be able to detect a wheel speed of each of the plurality of wheels; wherein: the controller is configured to, during execution of the driving support control, compute a slip index value associated with a deviation between the wheel speed and a reference speed for each wheel based on the wheel speed of each of the plurality of wheels; and after a point in time at which the slip index value of at least one of the plurality of wheels exceeds a predetermined threshold, set the distribution ratio to a predetermined normal distribution ratio; and the normal distribution ratio is a distribution ratio at which the braking force that is applied to the front wheel is greater than the braking force that is applied to the rear wheel.  
Yamamoto teaches the braking force control system according to claim 1, further comprising a wheel speed sensor configured to be able to detect a wheel speed of each of the plurality of wheels; wherein: the controller is configured to, during execution of the driving support control, compute a slip index value associated with a deviation between the wheel speed and a reference speed for each wheel based on the wheel speed of each of the plurality of wheels; and after a point in time at which the slip index value of at least one of the plurality of wheels exceeds a predetermined threshold, set the distribution ratio to a predetermined normal distribution ratio; and the normal distribution ratio is a distribution ratio at which the braking force that is applied to the front wheel is greater than the braking force that is applied to the rear wheel (Yamamoto: Fig. 1, element 101 provides for a wheel speed sensor; paragraph 0041 provides for slip value calculation; and paragraph 0068 provides for adjusting distribution ratio in accordance with the slip values).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Brake Force Control of Jeon_1 with the pitch (or tilt) control techniques as explicitly described in Yamamoto such that the combined system and method of Jeon_1 and Yamamoto teaches setting the distribution ratio such that a degree of a specific position in which a front of the vehicle is lower than a rear of the vehicle is not greater than a predetermined degree, and control the braking apparatus such that the braking force is applied to each of the front wheel and the rear wheel according to the set distribution ratio. One would have been motivated to make such a combination in order to provide better quality of service, improve customer comfort during the ride, improve business position and maintain compliance with current industrial trends and practice (Yamamoto: Paragraph 0006-0007 provides for pitch angle fluctuation control).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Brake Force Control of Jeon_1 with the pitch (or tilt) control techniques as explicitly described in Yamamoto such that the combined system and method of Jeon_1 and Yamamoto teaches setting the distribution ratio such that a degree of a specific position in which a front of the vehicle is lower than a rear of the vehicle is not greater than a predetermined degree, and control the braking apparatus such that the braking force is applied to each of the front wheel and the rear wheel according to the set distribution ratio. One would have been motivated to make such a combination in order to provide better quality of service, improve customer comfort during the ride, improve business position and maintain compliance with current industrial trends and practice (Yamamoto: Paragraph 0006-0007 provides for pitch angle fluctuation control).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over in view of Jeon_1 et al (US Patent Publication No. 20170066331 A1; hereinafter Jeon_1) in view of Yamamoto et al (US Patent Publication No. 20210114569 A1; hereinafter Yamamoto) in view of Yoshida (US Patent Publication No. 2019/0106110; hereinafter Yoshida).
Regarding claim 2, modified Jeon_1 teaches:
The braking force control system according to claim 1, wherein: the controller is configured to acquire a deceleration to be generated in the vehicle at a current point in time according to deceleration information representing a relationship between the deceleration and a period of time from a point in time at which deceleration is started, and set the acquired deceleration as the target acceleration (Jeon_1: Fig. 4 (entire figure) provides for deceleration map; Yamamoto: Figure 10A-10C (entire figure) provides acceleration/force-time curve. See claim 1 above as well as logic to combine); 
in the deceleration information, the deceleration is set so as to fall within a predetermined first range, and a variation per unit time in the deceleration is set so as to fall within a predetermined second range (Yamamoto: Figs. 10A-10C (entire figure) provides for acceleration curve and range); 
Jeon_1 in view of Yamamoto does not explicitly teach the controller is further configured to use a pitch rate that is a variation per unit time in pitch angle representing an inclination of a vehicle body of the vehicle about an axis in a right-left direction of the vehicle body, as an index value representing the degree of the specific position. Yoshida teaches the controller is further configured to use a pitch rate that is a variation per unit time in pitch angle representing an inclination of a vehicle body of the vehicle about an axis in a right-left direction of the vehicle body, as an index value representing the degree of the specific position (Yoshida: Figure 4 (entire figure) provides for pitch angle vs time; see also figs. 3 - 6 and paragraph 112 and figs 6 - 8 and paragraph 113).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Brake Force Control of Jeon_1 and Yamamoto with the pitch (or tilt) control techniques as explicitly described in Yoshida such that the combined system and method of Jeon_1, Yamamoto and Yoshida teaches the controller is further configured to use a pitch rate that is a variation per unit time in pitch angle representing an inclination of a vehicle body of the vehicle about an axis in a right-left direction of the vehicle body, as an index value representing the degree of the specific position. One would have been motivated to make such a combination in order to provide better quality of service, improve customer comfort during the ride, improve business position and maintain compliance with current industrial trends and practice (Yoshida: Paragraph 0006-0007 provides for pitch angle fluctuation control).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamamoto (US PG Pub. 2021/0188231) and Ito et al. (US PG Pub. 2021/0039631) both disclose braking control to adjust the pit angle including controlling the front wheel braking force and rear wheel braking force which is pertinent to this application.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662